IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                              NO. 506
                                :
ORDER AMENDING RULES 150 AND    :                              CRIMINAL PROCEDURAL RULES
522 AND REVISING THE COMMENT TO :
RULE 151 OF THE PENNSYLVANIA    :                              DOCKET
RULES OF CRIMINAL PROCEDURE     :
                                :


                                                ORDER

PER CURIAM

       AND NOW, this 7th day of December, 2018, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 47 Pa.B. 1731 (March 25, 2017), and a Final Report to be published with
this ORDER:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rules of Criminal Procedure 150 and 522 are
amended, and the Comment to Pennsylvania Rule of Criminal Procedure 151 is
revised, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 1, 2019.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.